Per curiam.
Mr. Dowdy was charged with a violation of Disciplinary Standard No. 65 (State Bar Rule 4-102 (241 Ga. 721, 741)), commingling client funds with his own. While the instant disciplinary proceeding was pending, Mr. Dowdy was appealing another disciplinary action to this court, which involved a similar violation. See In the Matter of Dowdy, 247 Ga. 488 (277 SE2d 36) (1981). The special master in the instant case held the proceedings in abatement, “pending a final adjudication by the [court]” of the earlier action. We found that Dowdy had violated Standards 63 and 65. He was suspended indefinitely from the practice of law.
Subsequent to his indefinite suspension in the first case, Mr. Dowdy filed a petition for voluntary discipline in the instant case, again seeking indefinite suspension. By formal amendment to this petition, he admitted violating Standard 65. The State Disciplinary Board recommended disbarment, rather than suspension. See In the Matter of Parker, 247 Ga. 154 (274 SE2d 569) (1981). Mr. Dowdy filed no exceptions to this recommendation as provided in State Bar Rule 4-219 (a) (241 Ga. at 756).
Standard 65 provides that its violation “may be punished by disbarment.” This court hereby approves the recommendation of the State Disciplinary Board. It is ordered that Larry W. Dowdy be disbarred from the practice of law in the State of Georgia and his name be stricken from the roll of attorneys.

All the Justices concur.

*514Decided November 19, 1981.
Omer W. Franklin, Jr., General Counsel State Bar, D. Nichols Winn, Assistant General Counsel State Bar, Bridget P. Beisner, Assistant General Counsel State Bar, for State Bar of Georgia.
Will Ed Smith, for Dowdy.